Citation Nr: 1020336	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1965 
to October 1967; his awards and decorations include the 
Combat Infantryman's Badge.  

The issue of an initial increased evaluation for PTSD comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2004 rating action of the Department of Veterans 
Affairs Regional Office (RO) in New Orleans, Louisiana.  In 
that decision, the RO granted service connection for PTSD 
with an evaluation of 30 percent (effective June 16, 2004).  
In October 2008, this claim was remanded for further 
development.  In January 2010, the agency of original 
jurisdiction (AOJ) increased the Veteran's evaluation for 
PTSD to 70 percent (effective January 19, 2006).  

Because a higher evaluation is available for PTSD, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See, AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The evidence in the file shows that the Veteran reported he 
was no longer working as of July 2006.  In a December 2006 
letter to his representative in Congress, the Veteran stated 
he was awarded Social Security Administration (SSA) 
Disability benefits in February 2007.  In a January 2010 
memorandum, the AOJ inferred a claim for TDIU and began 
developing this aspect of the claim.  Since it has not been 
fully developed for appellate review, the Board will not make 
a determination on the matter of TDIU at this time.  


FINDINGS OF FACT

1. Prior to January 19, 2006, the Veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
period of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, chronic sleep impairment and mild 
memory loss (such as forgetting names, directions, and recent 
events).  

2. From January 19, 2006 to July 26, 2006, the Veteran's PTSD 
was manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; and difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  

2. Resolving all doubt in the Veteran's favor, from July 26, 
2006, the Veteran's PTSD results in total occupational and 
social impairment.  


CONCLUSIONS OF LAW

1. Prior to January 19, 2006, the criteria for an initial 
disability rating in excess of 30 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).  

2. From January 19, 2006 to July 26, 2006, the criteria for 
an initial disability rating in excess of 70 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.130, DC 9411 (2009).  

2. From July 26, 2006, the criteria for an initial disability 
rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.130, DC 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Here, the Veteran's 
increased rating claim for PTSD arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment, VA, and SSA records have been 
associated with the file.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.  

II. Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008), a 30 percent 
rating is warranted when there is occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation).  This 
situation is due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation or own name.  38 C.F.R. § 4.130, DC 9411.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
Court has recognized that a Global Assessment of Functioning 
(GAF) score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

A GAF score between 51 and 60 represents moderate symptoms (a 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  A score from 41 to 50 represents serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  Scores ranging from 31 to 40 represent some 
impairment in reality testing or communication (speech is at 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (depressed man avoids friends, 
neglects family, and is unable to work).  

III. Analysis

Prior to January 19, 2006, the Board finds that increased 
rating is not warranted.  During this time period, the 
Veteran's disability picture is more closely approximated by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

Several records, including a March 2005 VA psychiatry record 
and an August 2004 VA examination report show that the 
Veteran was depressed.  Anxiety was also mentioned in other 
records, including at the August VA examination.  Sleep 
impairment was shown in these records.  A January 2005 VA 
social work note showed the Veteran was having cognitive 
problems with his short-term memory, although the August 2004 
VA examiner stated his memory problems were not typical for 
PTSD.  During this time period, suspiciousness and panic 
attacks were not shown.  

At the August 2004 VA examination, the Veteran was assigned a 
GAF score of 58, representing moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

In the April 2010 informal hearing presentation, the 
Veteran's representative stated that a 50 percent rating for 
this time period should be awarded.  The Board finds that 
such an evaluation is not appropriate.  As mentioned, while 
the January 2005 social work note showed the Veteran was 
having trouble with his short-term memory, the August 2004 VA 
examiner stated the kind of memory problems the Veteran had 
were not typical for PTSD.  The August 2004 VA examination 
report showed symptoms such as disturbances of motivation and 
mood and difficulty in establishing and maintaining effect 
work and social relationships.  A July 2004 psychiatry note 
also shows difficulty in establishing effective 
relationships.  

Overall, however, occupational and social impairment with 
reduced reliability and productivity was not shown.  During 
this time period, the evidence does not show such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; and impaired abstract thinking.  Prior to January 
19, 2006, the Board finds that the Veteran's disability 
picture does not more nearly approximate the criteria for a 
higher evaluation.  

From January 19, 2006 to July 26, 2006, the Board finds that 
an increased rating is not warranted as the evidence tends to 
show that the Veteran has occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Veteran's 
disability picture is best approximated as a 70 percent 
evaluation.  

When the Veteran was seen at a VA outpatient clinic in 
January 2006, he claimed that his PTSD symptoms had worsened.  
He reported that he retired from his job of 30 years due to 
poor memory and "nerves".  He currently worked as a greeter 
at Wal-Mart, but continued to have difficulty dealing with 
people.  He described sleeping problems, nightmares, and 
suicidal thoughts.  He appeared anxious and depressed, but 
denied a plan to hurt himself or others.  He indicated that 
he would try group therapy, but it would depend on 
transportation and his work schedule.  Subsequent outpatient 
treatment from January 2006 to July 2006 was primarily for 
physical problems.  

While the evidence reflects a spike in PTSD symptoms in 
January 2006, the criteria for an evaluation greater than 70 
percent were not met or nearly approximated.  The Veteran did 
not exhibit such symptoms as persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  He had left his job of 30 years but continued 
to work despite problems dealing with other people.  He had 
the insight to seek treatment and was compliant with taking 
his medications.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the time period 
prior to July 26, 2006.  No hospitalization was been shown.  
Although the Veteran reported having to change jobs, he 
remained gainfully employed throughout this portion of the 
appeal period.  PTSD did not result in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted prior to July 26, 
2006.  

In June 2009, the Veteran's wife wrote to say that the 
Veteran had worsened in the past five years and cited his 
lowered GAF scores.  In the April 2010 informal hearing 
presentation, the Veteran's representative urged the Board to 
grant a total schedular rating for PTSD.  

A July 26, 2006 VA clinical entry noted that the Veteran quit 
his job due to an incident at work due to an exchange with 
his management.  The Veteran exhibited increased 
irritability, decreased concentration and low energy.  
Subsequent VA outpatient clinic reports note more significant 
symptoms of PTSD and GAF scores ranging from 45 to 50.  At an 
August 2009 VA examination, the examiner characterized the 
Veteran as having suicidal ideation, although he had no 
intent and no plan was noted; he stated that if it wasn't for 
his family he would kill himself.  This VA examination 
report, as well as the VA records from this time period as a 
whole, tends to show the Veteran suffered from near-
continuous panic or depression which affected his ability to 
function independently, appropriately, and effectively.  For 
example, his wife's June 2009 statement and the August 2009 
VA examination report showed she changed her work schedule 
because the Veteran worried about her when she was away from 
the house or working in the evening.  The Veteran's GAF score 
was 37 on the June/August 2009 VA examination.  A GAF score 
of 37 


represents some impairment in reality testing or major 
impairment in several areas, such as work.  

The Board finds a total schedular evaluation is warranted 
because the June 2009 VA examiner concluded that that the 
Veteran is distorting his perception and processing of 
reality by filtering information through his Vietnam 
experiences and that solely on the basis of PTSD, he was not 
capable of sustained, competitive employment or schooling.  
Resolving all doubt in the Veteran's favor, the criteria for 
a 100 percent rating are nearly approximated effective July 
26, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Prior to January 19, 2006, an initial evaluation in excess of 
30 percent for PTSD is denied.  

From January 19, 2006 to July 26, 2006, an initial evaluation 
in excess of 70 percent for PTSD is denied.  

From July 26, 2006, a 100 percent evaluation for PTSD is 
awarded, subject to the regulations governing the award of 
monetary benefits.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


